Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments directed to the newly amended claims filed 2/11/2021 have been fully considered but they are not fully persuasive. 
In response to Preliminary Matter, the rejection of the subject matter presented in claims 33-35 was addressed with regards to claim 23, as claims recite the same or substantially similar limitations of “configured  to” results of the claimed structure.  As the claims being rejected were not clearly identified in the rejection a replacement Office Action restarting the time period is being issued.
	Additionally the newly amended claims will be addressed in this Office Action.

	It is noted that the newly presented limitation of wherein the central contact is now “flush with the major outer surface of the package.”  The remarks present discussions providing clear citations regarding the prior art not teaching this feature, however do not point any location within the originally filed written description for clear and explicit support.  When amending or adding new claims, applicant’ should  show support for the claim amendments.  See MPEP §2163(II)(A)1. 
	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Babaran et al (US 9184120 B1) in view of Lopez et al. (US 2015/0221622).


    PNG
    media_image1.png
    815
    1282
    media_image1.png
    Greyscale


Regarding claim 1 Babran et al teaches a electronic device comprising: a semiconductor chip having a thickness smaller than 160 micrometer; and a package with flush contacts that have surfaces that are flush with outer surfaces of the package and having the chip encapsulated therein, wherein the chip takes up more than twenty- five percent of the surface area of a major outer surface of the package that is exposed, wherein the flush contacts comprise edge contacts and a central contact, the central contact being located in a central region of the package and having a first side and an opposite second side, the first side having a first major surface facing the semiconductor chip and the second side having a second major surface, the second major surface being a planar surface, and being flush with the major outer surface of the package.


Lopez discloses an electronic device (Figs. 2-7) comprising:  
a semiconductor chip (Fig. 2B, 230) having a thickness smaller than 160 um (¶[0028], a thickness of about 0.1 mm); and
a package (Fig. 2B & 7, 200) with flush contacts (202, 203 and 201) that have surfaces that are flush with outer surfaces of the package (200, see Fig. 7) and having the chip (230) encapsulated therein (see Fig. 3), wherein the chip (230) takes up more than twenty-five percent of the surface area of a major outer surface of the package that is exposed (¶ [0024], a rectangular footprint with a module length 292 of 4.8 mm and a width 293 of 3.0 mm, and { [0028], first chip 230 may have a size of about 3.5x2.84 mm; based on Fig. 2B, the size of chip 220 given in 4 [0029], and the size of the package given in { [0024], it is assumed that the 3.5mm dimension listed in § [0028] is a typo and should instead be 2.5mm. Regardless, the area of the first chip, 7.1mm (or 9.94mm) is greater than 25% of the surface area of the package, which is 14.4mm), wherein the flush contacts (Fig. 2B, 202, 203 and (201) comprise edge contacts (202 and 203) and a central contact (201) that  takes up a Surface area corresponding to more than sixty percent of the surface area of the package (200; given the dimensions of chips 230 and 

    PNG
    media_image2.png
    371
    535
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    436
    589
    media_image3.png
    Greyscale


The central contact 201 being located in a central region of the package and having a first side and an opposite second side, the first side having a first major surface 201b  facing the semiconductor chip 230 and the second side having a second major surface 201c/201d, and all of the second major surface in the central region is part of an exposed outer surface of the package (Lopez Figs. 2-7).

As shown in Lopez, the relative dimensions would be obvious parameters selected by one of ordinary skill in the art at the time of the invention.
Further, It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensions  through routine experimentation and optimization to obtain optimal or desired device performance because the dimensions are result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).



Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 2015/0221622) in view of Babran et al (US 9184120 B1).

    PNG
    media_image4.png
    997
    1728
    media_image4.png
    Greyscale

Regarding claim 1, Lopez discloses an electronic device (Figs. 2-7) comprising:  
a semiconductor chip (Fig. 2B, 230) having a thickness smaller than 160 um (¶[0028], a thickness of about 0.1 mm); and
a package (Fig. 2B & 7, 200) with flush contacts (202, 203 and 201) that have surfaces that are flush with outer surfaces of the package (200, see Fig. 7) and having the chip (230) encapsulated therein (see Fig. 3), wherein the chip (230) takes up more than twenty-five percent of the surface area of a major outer surface of the package that is exposed (¶ [0024], a rectangular footprint with a module length 292 of 4.8 mm and a width 293 of 3.0 mm, and { [0028], first chip 230 may have a size of about 3.5x2.84 mm; based on Fig. 2B, the size of chip 220 given in 4 [0029], and the size of the package given in { [0024], it is assumed that the 3.5mm dimension listed in § [0028] is a typo and should instead be 2.5mm. Regardless, the area of the first chip, 7.1mm (or 9.94mm) is greater than 25% of the surface area of the package, which is 14.4mm), wherein the flush contacts (Fig. 2B, 202, 203 and (201) comprise edge contacts (202 and 203) and a central contact (201) that  takes up a Surface area corresponding to more than sixty 

    PNG
    media_image2.png
    371
    535
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    436
    589
    media_image3.png
    Greyscale

The central contact 201 being located in a central region of the package and having a first side and an opposite second side, the first side having a first major surface 201b  facing the semiconductor chip 230 and the second side having a second major surface 201c/201d, and all of the second major surface in the central region is part of an exposed outer surface of the package (Lopez Figs. 2-7).

As shown in Lopez the central contact is recessed, thus does not explicitly demonstrate that the central contact may be flush/coplanar with the outer surface of the package.  This option was however known and practiced at the time of the invention with this package structure as claimed.  For support see Barbran et al.

    PNG
    media_image1.png
    815
    1282
    media_image1.png
    Greyscale

Baraban et al. discloses a substantially similar package as claimed and disclosed in Lopez.  Baraban et al. further demonstrates the analogous central contact may be flush if one so desires.  As such, it would be obvious to one of ordinary skill in the art to simply modify Lopez such that the central contact is flush instead of recessed, as to simply omitted the recessed structure and achieve the expected results as known in Baraban et al.. would be obvious.



Claims 2-6, 7, 9-15, 17-21 25-28 and 32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. in view of Babaran et al  and/or in the alternative Babran et al in view of Lopez et al.

Regarding claim 2, Lopez discloses wherein the largest linear dimension of a chip (230, § [0028], 2.84mm) represents at least fifty percent of the largest linear dimension of the package ({ [0024], 4.8mm).

Regarding claim 3, Lopez discloses wherein the largest linear dimension of the chip (230, § [0028], 2.84mm) represents between fifty and seventy percent of the largest linear dimension of the package ( [0024], 4.8mm).

Regarding claim 4, Lopez discloses wherein the surface area of the chip (230, [0028], 7.1mm) represents between twenty-five and fifty percent of the surface area of the package (§ [0024], 14.4mm).

Regarding claim 6, Lopez discloses wherein conductive wires (Fig. 2A, 233) inside of the package (200) connect contacts at an upper surface of the chip (230, not shown in Fig. 2A) to an upper surface of at least some of the flush contacts (202 and 203).

Regarding claim 7, Lopez discloses wherein the chip (230) has a thickness smaller than 110 um (¥ [0028], a thickness of about 0.1 mm).

Regarding claim 9, Lopez discloses wherein the package (200) is made of epoxy resin (290, § [0024)).

Regarding claim 10, Lopez discloses wherein the package (200) comprises no lead frame extending out of the package (200, see Fig. 2B).

Regarding claim 11, Lopez discloses wherein the package (200) is a quad flat no-lead (QFN) package ({ [0025]).

Regarding claim 12, Lopez discloses wherein the edge contacts (202 and 203) are distributed at a periphery of the lower surface of the package (200), the edge contacts (202 and 203) being flush with the lower surface and with a periphery of the package (200, see Fig. 7).

Regarding claim 13, Lopez discloses wherein the central contact (201) receives, at its upper surface (201c), the lower surface of the chip (230) (see Fig. 2B, upper and lower are arbitrary designations).

Regarding claim 14, Lopez further discloses a welding or glue joint (221, [0029], conductive adhesive (epoxy)) between the chip (230) and the central contact (201).

 Regarding claim 15, Lopez discloses wherein the central contact (201) has a surface area that is larger than a surface area of the chip (230, see Fig. 2B). 

Regarding claim 17, Lopez discloses wherein the edge contacts (202 and 203) receive, at their upper surface, conductive wires (Fig. 2A, 233) of connection to contacting areas (230) at the upper surface of the chip (200). 

Regarding claim 18, Lopez discloses wherein an upper surface of the package (200) comprises no contacts (see Fig. 2A). 

Regarding claim 19, Lopez discloses an electronic device (Figs. 2-7) comprising: 
a semiconductor chip (Fig. 2B, 230); and a package (Fig. 2B, 200) with flush contacts (202, 203 and 201) having the chip (230) encapsulated therein (see Fig. 3); 
the flush contacts comprising a first flush contact (201) at a center location of a lower surface of the package (200; see Fig. 7 – note: at least a portion of 201 is flush with the encapsulant.  The claim does not necessarily require the contact to be entirely flush. ), the lower surface being an exposed outer surface of the package, the first flush contact comprising a first major surface facing the semiconductor chip and a second major surface 201d opposite the first major surface, all of the second major surface in the center location being flush with the lower surface tat is the exposed outer surface of the package (Lopez Figs 2-7); and 
a plurality of second flush contacts (202 and 203) distributed at a periphery of the lower surface of the package (200; see Fig. 7), the plurality of second flush contacts (202 and 203) being flush with the lower surface and with a periphery of the package (200; see Fig. 7), wherein the second major surface takes up more than sixty percent of the surface area of the lower surface of the package (200; given the dimensions of 

Regarding claim 20 , Lopez discloses wherein the semiconductor chip has a thickness of 160 um or less ( [0028], a thickness of about 0.1 mm). Regarding claim 21, Lopez discloses wherein the chip (230) has a thickness of 110 um or less ({ [0028], a thickness of about 0.1 mm) and wherein the chip (230, 7 [0028], 7.1mm) takes up between twenty-five and fifty percent of the surface area of the major surface of the package ({ [0024], 14.4mm). Regarding claim 25, Lopez discloses wherein the largest linear dimension of the chip (230, § [0028], 2.84mm) represents at least fifty percent of the largest linear dimension of the package (§ [0024], 4.8mm) the chip (230, { [0028], 7.1mm) takes up more than twenty-five percent of the surface area of the package (4 [0024], 14.4mm).

Regarding claim 26, Lopez discloses wherein the largest linear dimension of the chip (230, § [0028], 2.84mm) represents between fifty and seventy percent of the largest linear dimension of the package ({ [0024], 4.8mm).

Regarding claim 27, Lopez discloses wherein the surface area of the chip (230, q [0028], 7.1mm) represents between twenty-five and fifty percent of the surface area of the package (§ [0024], 14.4mm).


Regarding claims 5 and 28, Lopez discloses the electronic device of claims 1 and 19, wherein the chip (23) and the package (200) have rectangular surfaces (see Fig. 2B), an edge of the chip (230, 4 [0028], 2.84mm) representing between fifty and seventy percent of the edge of the package (200, { [0024], 4.8mm) to which it is parallel. Lopez, however, does not disclose the other edge of the chip also representing between fifty and seventy percent of the edge of the package to which it is parallel.
	 Nevertheless, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include the other edge of the chip of Lopez also representing between fifty and seventy percent of the edge of the package to which it is parallel because Applicant has not disclosed that the edge of the chip representing less than seventy percent of the edge of the package provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the edge of the chip representing over seventy percent of the edge of 

Regarding claim 32, As discussed with regards to claim 1, Babran discloses the substantially identical device structure however is merely silent upon the specific dimensions.  
Lopez discloses an electronic device (Figs. 2-7) comprising: 
a semiconductor chip (LopeFig. 2B, 230); and 
a package (Fig. 2B, 200) with flush contacts (202, 203 and 201) having the chip (230) encapsulated therein (see Fig. 3); 
a first flush contact (201) at a center location of a lower surface of the package (200; see Fig. 7); and a plurality of second flush contacts (202 and 203) distributed at a periphery of the lower surface of the package (200; see Fig. 7), the plurality of second flush contacts (202 and 203) being flush with the lower surface and with a periphery of the package (200; see Fig. 7), wherein the first flush contact takes up more than sixty percent of the surface area of the lower surface of the package (200) , the central contact being located in a central region of the package and having a first side and an opposite second side, the first side having a first mayor surface facing the semiconductor chip and the second side having a second major surface, and all of the second major surface 201d in the central region is part of an exposed outer surface of the package (Lopez Figs 2-7);



Further, It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensions  through routine experimentation and optimization to obtain optimal or desired device performance because the dimensions are result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

.





Claims 8, 22, 23 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. in view of Baran et al. [and or alternative Babran et al. in view of Lopez et al.] in view of Rodriguez et al. (US 2018/0190576).

Regarding claim 8, Lopez and Babran teach the electronic device of claim 7. Lopez, however, does not specifically disclose wherein the chip has a thickness smaller than 70 um. Attention is brought to the Rodriguez reference, which discloses a similar electronic device (Fig. 14), comprising a semiconductor chip (1104) having a thickness smaller than 70 um (§ [0046], the die may be only 40-60 um thick or even thinner). lt would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device disclosed by Lopez to include wherein the chip has a thickness smaller than 70 um, as taught by Rodriguez, to minimize the thickness of the electronic device package.

Regarding claim 22, Lopez and Babran teach wherein the chip (230) takes up more than twenty-five percent of the surface area of a major surface of the package ({ [0024], a rectangular footprint wth a module length 292 of 4.8 mm and a wath 293 of 3.0 mm, 

Attention is brought to the Rodriguez reference, which discloses a similar electronic device (Fig. 14), comprising a semiconductor chip (1104) having a thickness of 70 um of less ({ [0046], the die may be only 40-60 pm thick or even thinner). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device disclosed by Lopez to include wherein the semiconductor chip has a thickness or 70 um or less, as taught by Rodriguez, to minimize the thickness of the electronic device package.

Regarding claim 23, 33-35, Lopez and Babran teach wherein the electronic device (Fig. 2B) is configured to withstand at least 4000 temperature cycles between temperatures of - 40°C to +125°C.  As per the Applicant’s specification paragraph 64, this claimed configuration and desired result is a optimizable parameter relationship of Die/package area ratio and die thickness.  Lopez teaches dimensions in the various disclosed ranges which would produce the results given the applicant’s chart in figure 4.

    PNG
    media_image5.png
    323
    503
    media_image5.png
    Greyscale

	Additionally, the result is understood as a optimization of parameters to increase lifetime of a package.  Increasing lifetime is a well known desirable result as one of ordinary skill in the art does not want immediate failure of a device.  As such, it would be obvious to one of ordinary skill in the art to adjust the parametes to mitigate device failure and increase lifetime of the device.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness and area ratios  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness and area ratios  is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

	Regarding the further limitations of claim 34, as discussed regarding claim 25 Lopez discloses wherein the semiconductor chip has a thickness of 160 um or less ( [0028], a thickness of about 0.1 mm). Regarding claim 21, Lopez discloses wherein the chip (230) has a thickness of 110 um or less ({ [0028], a thickness of about 0.1 mm) and wherein the chip (230, 7 [0028], 7.1mm) takes up between twenty-five and fifty percent of the surface area of the major surface of the package ({ [0024], 14.4mm). Regarding claim 25, Lopez discloses wherein the largest linear dimension of the chip (230, § [0028], 2.84mm) represents at least fifty percent of the largest linear dimension of the package (§ [0024], 4.8mm) the chip (230, { [0028], 7.1mm) takes up more than twenty-five percent of the surface area of the package (4 [0024], 14.4mm).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/16/2022

/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007)